Case: 4:12-cv-00361-AGF Doc. #: 741 Filed: 10/15/18 Page: 1 of 33 PageID #: 10093




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

                                                    )
SCOTT D. MCCLURG, et al.,                           )
                                                    )
                               Plaintiffs,          )
                                                    )   Pertaining to Cases Consolidated for
vs.                                                 )   Discovery and Pretrial Proceedings under
                                                    )
MALLINCKRODT, INC., et al.,                         )   Lead Case No. 4:12CV00361 AGF
                                                    )
                               Defendants.          )
                                                    )

      CASE MANAGEMENT ORDER NO. 14 FOR FUTURE CONSOLIDATED CASES
      FILED AGAINST COTTER CORPORATION (N.S.L.) AND/OR MALLINCKRODT
                                  LLC

         The Court is vested with substantial discretion to manage discovery and set deadlines that

will help secure “the just, speedy, and inexpensive determination of every action and

proceeding.” Fed. R. Civ. P. 1. Federal Rule of Civil Procedure 16 authorizes district courts

broad discretion to manage discovery and to control the course of litigation. Acuna v. Brown &

Root Inc., 200 F.3d 335, 340 (5th Cir. 2000); Avila v. Willits Envtl. Remediation Trust, 633 F.3d

828, 833 (9th Cir. 2011). This includes the authority to adopt “special procedures for managing

potentially difficult or protracted actions that may involve complex issues, multiple parties,

difficult legal questions, or unusual proof problems.” Fed. R. Civ. P. 16(c)(2)(L). When a

district court takes “early and continuing control” over litigation under Rule 16, it discourages

“wasteful pretrial activities.” Sec. Nat’l Bank of Sioux City, IA v. Day, 800 F.3d 936, 943 (8th

Cir. 2015)(quoting Fed. R. Civ. P. 16(a)(2)-(3)).

         The Court finds that this mass tort litigation, which has proceeded for six years and

involved voluminous discovery and extensive motions, is a protracted action involving complex
Case: 4:12-cv-00361-AGF Doc. #: 741 Filed: 10/15/18 Page: 2 of 33 PageID #: 10094




issues that require early control, and it is within the Court’s discretion to take steps to manage

such complex and potentially burdensome discovery. See Acuna, 200 F.3d at 340. Further,

while the Court has made no determination about whether Plaintiffs whose claims have been

consolidated herein can meet their burden of establishing general and specific causation in these

consolidated cases, at this point in the litigation the Court believes that proof of causation will be

a difficult burden for the Plaintiffs to meet. Accordingly, the Court finds it necessary and

appropriate to require future Plaintiffs to make a threshold showing on key elements of their

claims at the outset of the litigation before proceeding with more detailed and expansive

discovery.

       Consistent with the Court’s inherent authority to manage judicial proceedings, the wide

discretion afforded district courts to manage discovery under the Federal Rules of Civil

Procedure, and in light of the respective Master Settlement Agreements entered into by counsel

for Cotter Corporation and Mallinckrodt LLC Defendants and Plaintiffs after six years of

litigation, the Court finds it appropriate at this time to exercise its discretion to enter this Case

Management Order (“CMO”) in order to efficiently manage any cases against Cotter and/or

Mallinckrodt and future Plaintiffs who have not heretofore been parties to this consolidated

litigation. This CMO requires any such Plaintiffs to produce certain specified information

regarding their claim(s) for the purpose of assisting the Court and the parties in narrowing the

scope of discovery and establishing a logical and streamlined method for proceeding in these

complex cases at an early stage of the litigation.

       The Court Orders that the following schedule shall apply regarding cases filed against

Mallinckrodt LLC and/or Cotter Corporation (N.S.L.), or any of their successors or parent or

affiliated companies (collectively, “Cotter” and “Mallinckrodt”), by Plaintiffs who, prior to the



                                                     2
Case: 4:12-cv-00361-AGF Doc. #: 741 Filed: 10/15/18 Page: 3 of 33 PageID #: 10095




date of this Order, were not parties to this consolidated litigation and whose cases are

consolidated for pretrial proceedings following the date of this Order (“Future Consolidated

Cases”). 1

         This Order shall apply to all cases alleging Radionuclide Exposure Claim(s) against

Cotter and/or Mallinckrodt. “Radionuclide Exposure Claim(s)” are claims arising from, related

to or in any way pertaining to any alleged exposure to ionizing radiation and/or radionuclides

arising from production of uranium for the United States by Mallinckrodt and allegedly released

by Mallinckrodt, Cotter and/or other Persons or Entities in the St. Louis area after 1941,

including any derivative or future claims.

         This Order does not apply to cases filed before the entry of this Order that are not

hereafter transferred to the undersigned for consolidated pretrial proceedings, or cases subject to

the Master Settlement Agreements executed on September 12, 2018. However, cases subject to

the Master Settlement Agreements executed on September 12, 2018, that reject settlement under

those Agreements shall be subject to all other applicable pretrial orders of the Court.

    I.   General Provisions

         1.       For purposes of this Order:

                  a.        “Alleged Injury” shall mean any injury that a plaintiff identifies as the

         basis for any Claim in a Complaint, Plaintiff Questionnaire (attached hereto as Ex. A) as

         required by this Court’s Order entered on November 24, 2014 (Dkt. 247), or any other

         filings, submission, or response;

                  b.       “Claim” shall mean any and all cases filed in, transferred, or removed to

         this Court, and consolidated for pretrial proceedings before the undersigned after the date


1
 Pursuant to the Order from the Chief Judge for the United States District Court for the Eastern District of Missouri,
all Claims referred to in this CMO shall be transferred to the undersigned for pretrial proceedings.

                                                          3
Case: 4:12-cv-00361-AGF Doc. #: 741 Filed: 10/15/18 Page: 4 of 33 PageID #: 10096




       of this Order, claiming injury, loss or damage of whatsoever nature a Plaintiff has or may

       acquire against Cotter and/or Mallinckrodt arising from, related to or in any way

       pertaining to any Radionuclide Exposure Claim(s), including without limitation all

       known and unknown past, present and future claims for all forms of injury to any parts of

       the person, mind and/or body; the wrongful death of any other person; any form of

       economic loss; any form of non-economic loss; loss of society, comfort, association, care,

       sexual relations, and/or alleged loss of consortium related to any other person; all past,

       present and future economic injuries or losses to real or personal property; claims for fear

       of cancer; claims for medical monitoring now or in the future, and all claims for punitive

       damages, penalties and/or attorneys’ fees;

               c.      “Cotter” shall mean defendant Cotter Corporation (N.S.L.) and affiliated

       entities.

               d.      “Mallinckrodt” shall mean defendant Mallinckrodt LLC and affiliated

       entities.

       2.      Various provisions of this Order require Plaintiffs to serve documents on or

provide notice to Cotter and/or Mallinckrodt. Such service and notice pursuant to this Order

should be provided by e-mail and by either registered mail (with return receipt) or overnight

delivery service to:

       John McGahren
       Morgan, Lewis & Bockius LLP
       502 Carnegie Center
       Princeton, NJ 08540
       john.mcgahren@morganlewis.com

       David R. Erickson
       Shook, Hardy & Bacon
       2555 Grand Blvd.
       Kansas City, MO 64108


                                                4
Case: 4:12-cv-00361-AGF Doc. #: 741 Filed: 10/15/18 Page: 5 of 33 PageID #: 10097




       derickson@shb.com

 II.   Findings of Fact

       Based on the extensive record in this case, including pleadings, expert reports, and other

documents filed with this Court, the parties agree that the following summary of facts is not in

dispute:

       In 1974, the Formerly Utilized Sites Remedial Action Program (“FUSRAP”) was

established. St. Louis Airport Storage Site (“SLAPS”) and Hazelwood Interim Storage Site

(a/k/a Latty Avenue) along with areas near or adjacent to SLAPS and Latty Avenue, including

Coldwater Creek and haul roads (“Vicinity Properties”) were included in the remediation

program. From 1976 through 1978, Oak Ridge National Laboratory conducted radiological

investigations of SLAPS, Latty Avenue, and the Vicinity Properties (collectively, the “Sites”).

There was news coverage of the investigations, the origin and history of the radionuclides, and

the companies involved with SLAPS and Latty Avenue.

       In 1989, the Environmental Protection Agency (“EPA”) placed SLAPS and Latty Avenue

on the National Priorities List (“NPL”) which required the remediation and cleanup of the sites

to proceed under the guidelines of the Comprehensive Environmental Response, Compensation

and Liability Act (“CERLCA”). In 1997, FUSRAP was transitioned from the Department of

Energy to the U.S. Army Corps of Engineers (“USACE”). At that time, the USACE invited the

public to participate in setting the interim cleanup standards for the Sites.

       Throughout the investigation and remediation process of the Sites, the local, state, and

federal government agencies have held public meetings, sought public input, and made data and

documents available on publicly available websites, including the FUSRAP website.            The

remediation, cleanup, and current litigation has also been publicized in local and national



                                                  5
Case: 4:12-cv-00361-AGF Doc. #: 741 Filed: 10/15/18 Page: 6 of 33 PageID #: 10098




newspapers, such as the Wall Street Journal and Washington Post, local and national television

news reports, such as CBS Good Morning, and multiple film documentaries, including a

documentary entitled, “Atomic Homefront,” that premiered in movie theaters before airing

nationally on HBO.

 III.   Conclusion of Law

        Based on the undisputed facts outlined above, the Court finds that the allegations and

underlying facts in the Radionuclide Exposure Claims made in this consolidated mass tort

litigation have been widely publicized and this publicity would be material to a determination of

a date by which any reasonable person had notice of a potentially actionable injury relating to

Radionuclide Exposure Claims.

 IV.    Preservation of Records

        Upon consolidation of any Future Consolidated Cases (whether originally filed in this

Court or removed to this Court) into this mass tort litigation, each plaintiff shall serve on Cotter

and/or Mallinckrodt a sworn certification by Plaintiffs’ counsel or, if the plaintiff is proceeding

pro se, by the plaintiff, attesting that a notice to preserve records relating in any way to the

Alleged Injury was provided to all physicians, medical facilities, other healthcare providers, or

pharmacies.

  V.    Plaintiff Questionnaire

        1.     Within forty-five (45) days of consolidation of any Future Consolidated Cases

(whether originally filed in this Court or removed to this Court) into this mass tort litigation,

each plaintiff shall serve on Cotter and/or Mallinckrodt a full and complete Plaintiff

Questionnaire, including all verifications and authorizations, that complies with the requirements

of the Scheduling Order governing submission of Plaintiff Questionnaire and authorizations in



                                                   6
Case: 4:12-cv-00361-AGF Doc. #: 741 Filed: 10/15/18 Page: 7 of 33 PageID #: 10099




the forms previously approved by the Court.

       2.      Each plaintiff shall provide Cotter and/or Mallinckrodt with a Plaintiff

Questionnaire that is substantially complete in all respects. Each plaintiff shall answer every

question in the Plaintiff Questionnaire, even if the plaintiff can answer the question in good faith

only by indicating “not applicable.” The Plaintiff Questionnaire shall be signed by plaintiff under

penalty of perjury. If a plaintiff is suing in a representative or derivative capacity, the Plaintiff

Questionnaire shall be completed by the person with the legal authority to represent the estate or

person under legal disability.

       3.      A completed Plaintiff Questionnaire shall be considered interrogatory answers

under Fed. R. Civ. P. 33 and responses to requests for production under Fed. R. Civ. P. 34, and

will be governed by the standards applicable to written discovery under Federal Rules 26 through

37. Each question in the Plaintiff Questionnaire shall be answered without objection, and all

requested documents shall be produced. This section does not prohibit a plaintiff from

withholding or redacting information from medical or other records provided with the Plaintiff

Questionnaire based upon a recognized privilege. If information is withheld or redacted on the

basis of privilege, plaintiff shall provide defendants with a privilege log that complies with Rule

26(b)(5) simultaneously with the submission of the full and complete Plaintiff Questionnaire.

Each plaintiff also shall provide all documents and authorizations required by the Plaintiff

Questionnaire to the defendants simultaneously with the submission of the full and complete

Plaintiff Questionnaire.

       4.      The Plaintiff Questionnaire, including all required verifications, documents, and

privilege logs, shall be emailed to Cotter and/or Mallinckrodt’s counsel at the email addresses in

the signature by the deadline specified above.



                                                 7
Case: 4:12-cv-00361-AGF Doc. #: 741 Filed: 10/15/18 Page: 8 of 33 PageID #: 10100




       5.      As provided in Section VIII below, a failure to provide a Plaintiff Questionnaire

in full compliance with all requirements of this order may result in appropriate sanctions,

including dismissal of the case in its entirety.

 VI.   Medical Records

       1.      Within forty-five (45) days of consolidation of any Future Consolidated Cases

(whether originally filed in this Court or removed to this Court) into this mass tort litigation,

each plaintiff shall serve on Cotter and/or Mallinckrodt all medical records in the plaintiff’s

possession relating in any way to each Alleged Injury from any physician, medical facility, other

healthcare provider, or pharmacy.

       2.      Within forty-five (45) days of consolidation of any Future Consolidated Cases

(whether originally filed in this Court or removed to this Court) into this mass tort litigation,

each plaintiff shall serve on Cotter and/or Mallinckrodt a sworn certification by Plaintiffs’

counsel or, if the plaintiff is proceeding pro se, by the plaintiff attesting that all medical records

have been served on Cotter and Mallinckrodt and/or an explanation why any such records

previously but no longer in the plaintiff’s possession have not been served.

       3.      Within forty-five (45) days of consolidation of any Future Consolidated Cases

(whether originally filed in this Court or removed to this Court) into this mass tort litigation,

each plaintiff shall serve on Cotter and/or Mallinckrodt a sworn certification by Plaintiffs’

counsel or, if the plaintiff is proceeding pro se, by the plaintiff attesting that the plaintiff has

complied with Section IV.1, including a list of the names and addresses of all entities to which

the plaintiff provided notice under Section IV.1, copies of the notices, and, once available, copies

of return receipts or other proofs of delivery.

VII.   Expert Disclosures



                                                   8
Case: 4:12-cv-00361-AGF Doc. #: 741 Filed: 10/15/18 Page: 9 of 33 PageID #: 10101




       1.      Within sixty (60) days of consolidation of any Future Consolidated Cases

(whether originally filed in this Court or removed to this Court) into this mass tort litigation,

each plaintiff shall serve on Cotter and/or Mallinckrodt a case-specific expert report fully

complying with Federal Rule of Civil Procedure 26(a)(2) on:

       Cotter:

               a.      the concentrations of effluent discharges at the boundary of the Latty

       Avenue site (also known as the Hazelwood Interim Storage Site and/or the Futura

       Coatings Site, located at 9200 Latty Avenue, Hazelwood, MO) allegedly attributable to

       Cotter’s operations and whether such concentrations exceed the effluent limitations found

       in 10 C.F.R. § 20.106(a), Appendix B;

               b.      the organ dose attributable to Cotter’s operations at the Latty Avenue site

       from 1970-1974 that each plaintiff received at each location of alleged exposure for each

       illness or injury resulting from said organ dose;

               c.      the whole-body effective committed dose (mrem/year) attributable to

       Cotter’s operations at the Latty Avenue site that each plaintiff received;

               d.      general causation for the injury(ies) or illness(es) alleged by the plaintiff

       from a medical expert opining to a reasonable degree of medical or scientific certainty

       that the plaintiff's exposure to radiation from the Latty Avenue site attributable to Cotter's

       operations at the site from could have caused the development of the type of injury(ies)

       or illness(es) alleged by the plaintiff;

               e.      specific causation for the injury(ies) or illness(es) alleged by the plaintiff

       from a medical expert opining to a reasonable degree of medical or scientific certainty

       that the plaintiff's exposure to radiation from the Latty Avenue site attributable to Cotter's



                                                  9
Case: 4:12-cv-00361-AGF Doc. #: 741 Filed: 10/15/18 Page: 10 of 33 PageID #: 10102




       operations at the site caused or contributed to the development of the injury(ies) or

       illness(es) alleged by the plaintiff.

       Mallinckrodt

               a.      the concentrations of effluent discharges at the boundary of the SLAPS

       site allegedly attributable to Mallinckrodt’s operations and whether such concentrations

       exceed the effluent limitations found in 10 C.F.R. § 20.106(a), Appendix B;

               b.      the organ dose attributable to Mallinckrodt’s alleged operations at the

       21.74-acre site in the vicinity of the St. Louis Airport in north St. Louis County, Missouri

       (“SLAPS”) that each plaintiff received at each location of alleged exposure for each

       illness or injury resulting from said organ dose;

               c.      the whole-body effective committed dose (mrem/year) attributable to

       Mallinckrodt’s alleged operations at the SLAPS site that each plaintiff received;

               d.      general causation for the injury(ies) or illness(es) alleged by the plaintiff

       from a medical expert opining to a reasonable degree of medical or scientific certainty

       that the plaintiff's exposure to radiation from the SLAPS site attributable to

       Mallinckrodt's alleged operations at the site could have caused the development of the

       type of injury(ies) or illness(es) alleged by the plaintiff;

               e.      specific causation for the injury(ies) or illness(es) alleged by the plaintiff

       from a medical expert opining to a reasonable degree of medical or scientific certainty

       that the plaintiff's exposure to radiation from the SLAPS site attributable to

       Mallinckrodt's operations at the site caused or contributed to the development of the

       injury(ies) or illness(es) alleged by the plaintiff.

               f.      To the extent a plaintiff alleges exposure attributable to Mallinckrodt’s



                                                  10
Case: 4:12-cv-00361-AGF Doc. #: 741 Filed: 10/15/18 Page: 11 of 33 PageID #: 10103




        alleged operations at the Destrehan Street Refinery and Metal Plants a.k.a. the St. Louis

        Downtown Site (“SLDS”), then the plaintiff must produce a case-specific expert report

        fully complying with Federal Rule of Civil Procedure 26(a)(2) for the topics covered in

        paragraphs (a)-(d) above.

        2.      Disclosures are required for all known expert witnesses who will be providing

 such testimony. Failure to provide adequate expert report(s) by the foregoing deadline may be

 grounds for appropriate action by the Court upon motion, which could include a motion for

 summary judgment.

VIII.   Failure to Comply

        1.      The Court has established the foregoing deadlines for the purpose of ensuring that

 pretrial litigation for any new cases will flow as smoothly and efficiently as possible.

 Accordingly, the Court expects strict adherence to them.

        2.      Any plaintiff who fails to fully comply with the requirements of this Order shall

 be given notice of such failure by email or fax from Defendants and shall be provided thirty (30)

 additional days to cure such deficiency (“Cure Period”). If a Plaintiff fails to cure the deficiency

 within the Cure Period, Defendants shall meet and confer with Plaintiff, and if that does not

 promptly result in a cure, then Defendants may file a Motion to Show Cause why that case

 should not be dismissed with prejudice. Plaintiff shall thereupon have seven (7) days to respond

 to the Motion to Show Cause. Any failure to respond to the Motion within the required period of

 time shall lead to the dismissal of the case with prejudice, except for good cause shown.



                                               __________________________________________
                                               AUDREY G. FLEISSIG
                                               UNITED STATES DISTRICT JUDGE
 Dated this 15th day of October, 2018.


                                                 11
Case: 4:12-cv-00361-AGF Doc. #: 741 Filed: 10/15/18 Page: 12 of 33 PageID #: 10104

                                                                                         EXHIBIT A
                                      PLAINTIFF QUESTIONNAIRE

          Each plaintiff who alleges personal injury as a result of exposure to radiation must complete a
 Questionnaire under penalty of perjury. If you are completing this Questionnaire in a representative
 capacity on behalf of someone who has died or who otherwise cannot complete the Questionnaire, please
 answer as completely as you can for that person.
          In completing this Questionnaire, please use the following definitions: (1) “you” refers to the
 person who alleges personal injury as a result of exposure to radiation, unless otherwise specified; (2)
 “healthcare provider” means any hospital, clinic, medical center, physician's office, urgent care center,
 infirmary, laboratory, or other facility that provides medical, dietary, psychiatric or psychological care or
 advice, and any pharmacy, physical therapist, rehabilitation specialist, physician, psychiatrist, osteopath,
 homeopath, chiropractor, psychologist, therapist, nurse, herbalist, nutritionist, dietician, or any other
 persons or entities involved in the evaluation, diagnosis, care and/or treatment of you; and (3) “document”
 means any writing or record of any type in your possession or the possession of your attorney, including,
 but not limited to, written documents, e-mails, cassettes, videotapes, DVDs, photographs, medical
 records, charts, computer discs, tapes, or CDs, x-rays, drawings, graphs, non-identical copies, and other
 data from which information can be obtained and translated, if necessary, through electronic devices into
 a reasonably usable form. You may attach as many sheets of paper as necessary to fully answer these
 questions.
          If you have any documents (as defined above) that you are requested to produce as part of
 answering this Questionnaire or that relate to the injuries, claims, and/or damages that are the subject of
 your complaint, you must NOT dispose of, alter, or modify these documents or materials in any way.
 You are required to give all of these documents and materials to your attorney as soon as possible. If you
 are unclear about these obligations, please contact your attorney.
          In completing the Questionnaire, you must provide information that is true and correct to the best
 of your knowledge. If you cannot recall all of the details requested, please provide as much information
 as you can. Please do not leave any answers blank. You must supplement your responses if you learn
 that they are incomplete or incorrect.

 You must provide a full and complete response by                                   .

 I.       Case Information

 A.       If you are completing this Questionnaire in a representative capacity (on behalf of the estate of a
          deceased person or a minor), please complete the following:

      1. Your name:

      2. Your address:


      3. The individual/estate you are representing:

      4. Your relationship to that individual/estate:

      5. If you were appointed as a representative by a court, please state the:

          Court that appointed you:

          Date of appointment:




                                                        1
Case: 4:12-cv-00361-AGF Doc. #: 741 Filed: 10/15/18 Page: 13 of 33 PageID #: 10105



       6. If you represent a decedent’s estate, please state the:

           Date of the decedent’s death:

           Place of the decedent’s death:

           Cause of Death (Please produce an official death certificate):

 B.        If you are bringing a wrongful death claim, please list the following for the deceased individual,
           and indicate whether each listed individual is living or deceased:
           Spouse:
           Children:
           Mother:
           Father:
           Siblings:
           Nieces/Nephews:

 C.        Please indicate all of the following which apply to the person on whose behalf you are
           responding:
           ____ Living                    _____ Incompetent
           ____ Deceased                  _____ Other (specify:                                )
           ____ Minor

 THE REMAINDER OF THIS QUESTIONNAIRE (EXCEPT WHERE SPECIFIED IN SECTION
 VI) REQUESTS INFORMATION ABOUT THE PERSON ALLEGED TO HAVE BEEN
 EXPOSED TO RADIATION. IF YOU ARE COMPLETING THIS QUESTIONNAIRE FOR
 SOMEONE ELSE, PLEASE ASSUME THAT “YOU” MEANS THE PERSON ALLEGING
 RADIATION EXPOSURE.

 II.       Personal Information

 A.        Name:

           Have you ever used any other names and, if so, what name(s) and dates of use:


 B.        Social security number:

           Have you ever had any other social security number? ____ Yes _____ No

 C.        Date and place of birth:

 D.        Sex:      _______ Male        _______ Female

 E.        Marital Status: ____ Single      _____ Married    _____ Separated/Divorced      ____ Widowed

           In what month, year, and location were you married:

           Spouse’s name, date of birth and occupation(s):


                                                        2
Case: 4:12-cv-00361-AGF Doc. #: 741 Filed: 10/15/18 Page: 14 of 33 PageID #: 10106



           Prior spouses’ names, occupations(s), years, and locations of marriage:


 F.        Children

           Please provide the name, place of birth and date of birth of each child, living or deceased, born to
           you, fathered by you or adopted by you. Please indicate below if you have no children.

           ____ I have no children born to me, fathered by me or adopted by me.

                             Name                      Place of Birth           M/D/Y of Birth         Adopted
                                                   (City, State, Hospital)                             Yes/No
 Child 1      _____________________             ____________________             ___________          ________

 Child 2      _____________________             ____________________             ___________          ________

 Child 3      _____________________             ____________________             ___________          ________

 Child 4      _____________________             ____________________             ___________          ________

 Attach additional pages for additional children.

 G.        Current and Prior Residences

           Please state all of your residence addresses and the dates you lived at each address beginning with
           your current address. (If you have had more than two residences, please complete your response
           on supplemental page(s) by providing all the information requested below for all other
           residences.)

      1. Residence 1 (current residence)

           Street address:

           City:                                            State:                         Zip:

           Dates of residence:

           Names of all persons who lived with you at this residence and their relationship to you:


      2. Residence 2 (most recent prior residence)

           Street address:

           City:                                            State:                         Zip:

           Dates of residence:

           Names of all persons who lived with you at this residence and their relationship to you:


 Attach additional pages for additional residences.



                                                        3
Case: 4:12-cv-00361-AGF Doc. #: 741 Filed: 10/15/18 Page: 15 of 33 PageID #: 10107



 H.       Have you ever resided within one mile of any of the following?

       Yes           No     Don’t know                                        Address of Residence
       ____          ____     _____           Mine (what kind?                ________________________________
                                              ________________)

       ____          ____        _____        Factory/plant (what kind?       ________________________________
                                              _________)

       ____          ____        _____        Power plant (what kind?         ________________________________
                                              __________)

       ____          ____        _____        Commercial Agricultural         ________________________________
                                              area (including fruit
                                              groves)
 I.       Education

      1. Elementary School:
          Name:
          Address:
          Grade completed and Dates of attendance:
      2. Middle School:
          Name:
          Address:
          Grade completed and Dates of attendance:
      3. High School:
          Name:
          Address:
          Grade completed and Dates of attendance:
      4. If you attended school beyond high school, please state the following as to each:
          Name:
          Address:
          Dates of attendance:
          Degree awarded and major:

 J.       Have you ever served in the military? ____ Yes ____ No      _____ Don’t know
          If yes, state the dates served: from _______ (Month/Year) to _____ (Month/Year)
          In what branch of the military did/do you serve?
                  Army                             Marines                         Air Force
                  Navy                             Other (Specify:                                   )




                                                      4
Case: 4:12-cv-00361-AGF Doc. #: 741 Filed: 10/15/18 Page: 16 of 33 PageID #: 10108



 K.      Are you currently employed?    ____ Yes _____ No

         Name of employer:
         City/State of employment:
         Start date of employment:
         Title and Duties:
         Name of supervisor/boss:
         Gross pay (before taxes) per week: $
         Average number of work hours per week
         Did you take a pre-employment physical before you went to work for your current employer? If
         so, state the name of the examining doctor:


         Please describe any sort of medical benefits your present job provides to you, including the name
         and group number of any insurance carrier and any personal insurance number:


 L.      Prior Employment

         Please provide the information requested below for each previous employer since high school.
      1. Employer 1 (most recent previous employer)
         Name:
         City/State of employment:
         Dates of employment:
         Title and Duties:
         Name of supervisor/boss:
         What was your reason for leaving this job?
         Gross pay (before taxes) per week at time of departure: $
         Average number of hours worked per week:
         Did you take a pre-employment physical before you went to work for this employer? If so, state
         the name of the examining doctor:

 Attach additional pages for additional employers.

 M.      Employment/Military Service
      1. Have you used, handled, or been exposed, or been told that you have used, handled or been
         exposed to any toxic substances, carcinogens, or other substances suspected to cause cancer
         (including but not limited to asbestos, arsenic, benzene, beryllium, vinyl chloride, chloroform,
         DDT, chromium compounds, formaldehyde, pesticides or herbicides, acid, ammonia, chlorine,
         nickel, solvents, trichloroethylene or perchloroethylene) in connection with any employment or
         military service identified above?
         _____ Yes           _____ No   _____ Don’t know

                                                      5
Case: 4:12-cv-00361-AGF Doc. #: 741 Filed: 10/15/18 Page: 17 of 33 PageID #: 10109




       If yes, please identify the employment(s) or military service during which you used, handled, or
       were otherwise exposed, or been told that you have used, handled or been exposed to any such
       substance(s).

       If yes, please provide an authorization for the release of these employment and/or military
       records.

       If yes, please identify the toxic substances, carcinogens, or other substances suspected to cause
       cancer that you used, handled or to which you were otherwise exposed, or been told that you have
       used, handled or been exposed, listed by employment(s) and/or military service.


       If yes, please describe the location, the frequency (how often) and the duration (how long) of your
       contact with the substance. Add additional pages if needed.


       Do you claim to have suffered any damage or injury because of exposure to substances,
       carcinogens, or other substances suspected to cause cancer while at your place of employment(s)
       or military service?
        ____ Yes        ____ No

    2. Have you worked with, around or near radioactive materials, or been told that you worked with,
       around or near radioactive materials in connection with any employment(s) or military service
       identified above?
        _____ Yes        _____ No _____ Don’t know

       If yes, please identify the employment or military service during which you worked with, around
       or near radioactive materials or been told that you worked with, around or near radioactive
       materials.

       If yes, please provide an authorization for the release of these employment and/or military
       records and complete the following, otherwise skip to Section N.

       Please identify the specific radioactive material(s) with which you worked with, around or near,
       or been told that you worked with, around or near, listed by employment(s) or military service.



       For each radioactive material identified above, please describe the following. Attach additional
       pages for each radioactive material identified.

       Radioactive material:

       The location of each alleged exposure (e.g., address, building number, etc.). If the alleged
       exposure was not at a specific address, please provide a precise description of the specific
       location.


       The dates and duration of each alleged exposure (in seconds, minutes, hours, days or years as
       applicable).


                                                   6
Case: 4:12-cv-00361-AGF Doc. #: 741 Filed: 10/15/18 Page: 18 of 33 PageID #: 10110



       Please indicate each way you were exposed to radioactive materials in connection with your
       employment(s) or military service:
                   Description                   Yes           No             Do Not know
          1.   By inhaling
          2.   By drinking
          3.   By eating
          4.   By contact with the skin
          5.   Other (specify):


       For each “yes” you have identified above, to the extent you know, please describe the
       circumstances under which you believe you were exposed.



       Do you claim to have suffered any damage or injury because of exposure to radioactive materials
       at your place of employment or military service? ____ Yes     ____ No

 N.    Have you ever been seriously injured or become seriously ill at your job, which resulted in you
       taking time off work?   _____ Yes       _____ No _____ Don’t know

       If yes, please explain the injury(ies) or illness(es), including where it/they occurred and the
       date(s) it/they occurred.


       Have you ever been out of work for more than thirty (30) days for reasons related to your medical
       or physical health? _____ Yes    _____ No _____ Don’t know

       If yes, please state the dates, employer, and health condition:


 O.    Identify each insurance carrier with whom you have had health insurance coverage at any time:
      Insurance Company           Policy Number               Policy Holder         Dates of Coverage




 P.    Have you ever received Medicare, Medicaid or other government medical benefits?
       ____ Yes       ____ No        _____ Don’t know

       If yes, then as to each application for treatment other than routine healthcare (for significant
       injuries and illnesses), separately state:

       Date (or year) of application:
       Nature of the claimed injury/illness:
       The agencies to which you submitted your application:


                                                    7
Case: 4:12-cv-00361-AGF Doc. #: 741 Filed: 10/15/18 Page: 19 of 33 PageID #: 10111



       Amount of claim:
       Resolution of claim:

 Q.    Have you applied for workers’ compensation, social security, and/or state or federal disability
       benefits? ____ Yes    ____ No _____ Don’t know
       If yes, then as to each application, separately state:
       Date (or year) of application:
       Nature of the claimed injury/disability:
       The agencies to which you submitted your application:

       Amount of claim:
       Resolution of claim:

 R.    Have you or anyone in your nuclear family (parents, siblings or spouse) ever made a claim for
       compensation or health benefits under the Energy Employees Occupational Illness Compensation
       Program Act (EEOICPA)?        ____ Yes ____ No _____ Don’t know
       If yes, please state:
       Name of person making the claim:
       Date (or year) of application:
       Nature of the claimed injury:
       Amount of claim:
       Resolution of claim:

 S.    Have you ever previously been a party to a civil lawsuit (including a named plaintiff or defendant
       in a class action suit)? ____ Yes           ____ No        _____ Don’t know
       If yes, please provide the information requested below for each such lawsuit.
       Name of action:
       Case No.:                                           Court:
       Date filed:       Opposing Party:
       Were you: _____ Plaintiff            ____ Defendant          _____ Don’t Know
       Nature (type) of claim asserted by the plaintiff(s):
       How was the case resolved: ____Settlement ____ Dismissal         ____Verdict ____ Don’t know
       Attorney who represented you:
       Did you recover any money? _____Yes _____ No
       If yes, please state the amount received, unless you believe it to be confidential $

 T.    Have you ever been convicted of, or pled guilty to, a felony?
       ____ Yes       ____ No         _____ Don’t know
       If yes, please provide the following for each conviction or plea.



                                                      8
Case: 4:12-cv-00361-AGF Doc. #: 741 Filed: 10/15/18 Page: 20 of 33 PageID #: 10112



        Court in which prosecution took place:
        Crime or Offense to which you were convicted or plead guilty:
        Resolution of case: _____ Plea bargain _____ Verdict
        Did you go to jail or prison?
               ____ Yes (Dates and facility                                                                    )
               ____ No            ____ Don’t know

        Did you testify at any proceeding or hearing?
               ____ Yes (Date(s)):                                                                         )
               ____ No           ____ Don’t know
        Attorney who represented you:

 III.   Injuries and Damages Alleged in this Lawsuit
 A.     In this lawsuit, do you claim to have suffered any damage or injury because of exposure to
        radioactive materials?     ____ Yes           ____ No

        Please identify, to the extent possible, the dates and duration of each alleged exposure (in days or
        years as applicable).


        Please identify the location of each alleged exposure (e.g., address, building number, etc.)? If the
        alleged exposure was not at a specific address, please provide a precise description of the specific
        location.


        Do you claim you have suffered any injury because of exposure to the radioactive material
        identified above that was located at any of the following locations at the time of exposure?
        St. Louis Downtown Site (SLDS)                                     Yes             No
        St. Louis Airport Site (SLAPS)                                     Yes             No
        St. Louis Airport Site Vicinity Properties (SLAPS VP)              Yes             No
        HISS/Latty Avenue Properties                                       Yes             No
        Madison Site                                                       Yes             No
        West Lake Landfill                                                 Yes             No
        Coldwater Creek (including flooding or runoff)                     Yes             No

        If you answered “yes” to Coldwater Creek, please describe the circumstances of the alleged
        exposure (e.g., swimming, fishing, flooding at your residence, etc.)



        Please indicate each way you claim you were exposed to radioactive material:

                    Description                   Yes          No            Do Not know
           1.   By inhaling
           2.   By drinking
           3.   By eating
           4.   By contact with the skin
           5.   Other (specify):


                                                     9
Case: 4:12-cv-00361-AGF Doc. #: 741 Filed: 10/15/18 Page: 21 of 33 PageID #: 10113



       For each “yes” you have identified above, to the extent you know, please describe the
       circumstances under which you believe you were exposed.



       Has any doctor, radiation expert or other specialist told you or the person on whose behalf you are
       answering that you have been exposed to any of the radioactive materials identified above?
       ____ Yes ____ No ____ Not to the best of my knowledge

               If yes, provide the name and address of the doctor, radiation expert or specialist and the
               approximate date for this conversation:


       Have you ever been advised of any study, test, report, or other analysis that identifies the
       existence of radioactive material at any specific property on which you lived or worked.
       ____ Yes ____ No ____ Not to the best of my knowledge

               If yes, please identify the study, test, report or other analysis of which you are aware:



 B.    In this lawsuit, do you claim to have suffered any damage or injury because of exposure to
       radioactive materials other than any exposure identified above?
       ____ Yes         ____ No
       If yes, please complete the following, otherwise skip to Subpart C.
       The specific radioactive material(s) to which you believe you were exposed:


       The dates and duration of each alleged exposure (in seconds, minutes, hours, days or years as
       applicable).


       The location of each alleged exposure (e.g., address, building number, etc.)? If the alleged
       exposure was not at a specific address, please provide a precise description of the specific
       location.


       Please indicate each way you claim you were exposed to the radioactive material identified
       above:
                   Description                   Yes           No            Do Not know
          1.   By inhaling
          2.   By drinking
          3.   By eating
          4.   By contact with the skin
          5.   Other (specify):


       For each “yes” you have identified above, to the extent you know, please describe the
       circumstances under which you believe you were exposed.



                                                    10
Case: 4:12-cv-00361-AGF Doc. #: 741 Filed: 10/15/18 Page: 22 of 33 PageID #: 10114



 C.    In this lawsuit, do you claim to have suffered any damage or injury because of exposure to
       substance(s) other than radioactive materials?  ____ Yes            ____ No

       If yes, please complete the following, otherwise skip to subpart D.

       Please identify the specific substance(s) to which you believe you were exposed.


       For each substance identified above, please describe the following. Attach additional sheets for
       each substance identified.
       Substance:

       The location of each alleged exposure (e.g., address, building number, etc.)? If the alleged
       exposure was not at a specific address, please provide a precise description of the specific
       location.


       The dates and duration of each alleged exposure (in seconds, minutes, hours, days or years as
       applicable).


 D.    Physical and Medical Injuries

       Do you claim to have suffered physical injuries and/or adverse medical conditions for which you
       seek compensation in this lawsuit? If yes, for each alleged claim or injury please provide the
       following.

       Detailed description of the injury or medical condition:


       How and when you first became aware of the condition:

       Have you consulted with any healthcare provider(s) regarding the condition:
       ____ Yes      ____ No          _____ Don’t know

       If yes, please identify the healthcare provider’s name and address:


       Treatment you have received for the condition:


       Has the condition ever subsided or resolved completely? ____ Yes ____ No _____ Don’t know

       If yes, please describe:

       If you consulted with a healthcare provider for this condition, please identify the name and
       address of that provider:




                                                   11
Case: 4:12-cv-00361-AGF Doc. #: 741 Filed: 10/15/18 Page: 23 of 33 PageID #: 10115



 E.      Emotional and Psychological Injuries

         Are you claiming emotional distress as a result of your alleged injuries from exposure to
         radioactive material? ____ Yes          ____ No (If no, skip to subpart F)

         If yes, please describe specifically each injury/condition and the period of time which you
         suffered such injury/condition.


         If yes, have you ever been out of work for more than 30 days for reasons related to a psychiatric
         or emotional condition? ____ Yes        ____ No

         If yes, please state the dates, employer, and the condition for which you were out of work for
         more than 30 days.

         For each emotional or psychological condition identified above, have you sought treatment or
         counseling of any kind? ____ Yes      ____ No

         If yes, please provide the following information for each counselor or therapist who has examined
         you.

      1. Counselor/Therapist 1
         Name:
         Street address:
         City:                                                   State:            Zip:
         Date(s) of treatment:
         Diagnosis or conclusion:
         Treatment:
         Cost of treatment: $
      2. Counselor/Therapist 2
         Name:
         Street address:
         City:                                                   State:            Zip:
         Date(s) of treatment:
         Diagnosis or conclusion:
         Treatment:
         Cost of treatment: $
 Attach additional pages for additional Counselors/Therapists.

 F.      Are you claiming that you have paid, or will have to pay, any monetary expenses or fees as a
         result of your alleged injuries from exposure to radioactive material?  ____ Yes ____ No
         If yes, how much? $
         Were you reimbursed for any of these expenses? ____ Yes ____ No


                                                    12
Case: 4:12-cv-00361-AGF Doc. #: 741 Filed: 10/15/18 Page: 24 of 33 PageID #: 10116



         If yes, by whom?                                          How much? $

 G.      Do you claim that any of the injuries described above for which you seek compensation caused
         you to be absent from work and thereby lose wages? ____ Yes ____ No

         If yes, what amount of lost wages do you claim: $

         Please provide the following information for each of the work absences for which you seek
         compensation.

      1. Absence 1
         Dates of absence:
         Employer:
         Weekly wage before absence: $____________________________________ per week
         Absence was: ____ Paid ____ Unpaid
         Reasons for absence:
      2. Absence 2
         Dates of absence:
         Employer:
         Weekly wage before absence: $_________________________________ per week
         Absence was: ____ Paid ____ Unpaid
         Reasons for absence:
 Attach additional pages for additional absences. Please provide an authorization for the release of
 employment records from each employer.

 H.      Do you claim that any of the injuries described in this Questionnaire for which you seek
         compensation caused you to change occupations? ____ Yes      ____ No
         If yes, what health reason(s) do you claim caused you to change occupations?

         If yes, do you claim that the change in occupation caused you to lose wages?
         ____ Yes        ____ No
         If yes, please explain the nature and amount of your lost wages.


 I.      Increased Risk of Future Injury / Medical Monitoring
         Are you seeking to recover damages for the costs of future medical tests and/or diagnosis in this
         litigation for any additional conditions beyond your current diagnoses (medical monitoring)?
         ____ Yes          _____ No
         What specific injury do you believe you are at an increased risk of developing?




                                                    13
Case: 4:12-cv-00361-AGF Doc. #: 741 Filed: 10/15/18 Page: 25 of 33 PageID #: 10117



          What is the basis for your claim that you have an increased risk of developing this injury?



          Have you ever been told by a medical practitioner that you should have future medical tests
          and/or diagnosis beyond your current diagnoses as a result of exposure to any radioactive
          materials? ____ Yes     ____ No

          If yes, please identify each medical test and/or future diagnosis recommended by each medical
          practitioner as a result of exposure to radioactive material, and state the date and name of the
          medical practitioner making such recommendation.


 J.       Other than the claims asserted in your prior responses to this Questionnaire, do you claim to have
          suffered any other injury or damage for which you seek compensation?
          ____ Yes                 ____ No

          If yes, please describe each of the other claim(s) that you make in this lawsuit.


 K.       Please state the name, address and relationship to you of all persons who have personal
          knowledge regarding your claims of exposure in this lawsuit.



 L.       State the name, address and relationship to you of each person who prepared or assisted in the
          preparation of the responses to this Questionnaire. (Do not identify anyone who simply typed the
          responses.)


 IV.      Healthcare Providers and Pharmacies

 A.       Please provide the requested information for each doctor, hospital or clinic with whom or where
          you ever received advice or treatment regarding any medical condition (other than an emotional
          or psychiatric condition unless you are claiming emotional distress damages in this lawsuit)
          beginning 30 years prior to the time you first became aware of any one of the medical conditions
          or injuries you are alleging was caused by the defendants in this lawsuit.

       1. Doctor/Clinic/Hospital 1

          Name:
          Address:
          Date(s) of treatment:
          Diagnosis or conclusion:
          Treatment:
          Cost of treatment:




                                                       14
Case: 4:12-cv-00361-AGF Doc. #: 741 Filed: 10/15/18 Page: 26 of 33 PageID #: 10118



      2. Doctor/Clinic/Hospital 2

         Name:
         Address:
         Date(s) of treatment:
         Diagnosis or conclusion:
         Treatment:
         Cost of treatment:
 Attach additional pages for additional Doctors/Clinics/Hospitals.

 B.      Identify the following for each pharmacy, drug store and/or other supplier (including mail order
         and internet pharmacies) where you have filled prescriptions from any of the healthcare providers
         identified above.

      1. Pharmacy/Drug Store/Supplier 1
         Name:
         Address:
         Date(s) you filled prescriptions:
      2. Pharmacy/Drug Store/Supplier 2
         Name:
         Address:
         Date(s) you filled prescriptions:
 Attach additional pages for additional Pharmacies/Drug Stores/Suppliers.

 V.      Health Background

 A.      Please provide the following information regarding your mother.

         Married name:

         Birth/maiden name:

         Date of birth:

         Is your mother still alive? ____ Yes ____ No (Cause and date of death                           )

 B.      Please provide the following information regarding your father.

         Name:

         Date of birth:

         Is your father still alive? ____ Yes ____ No (Cause and date of death                           )




                                                    15
Case: 4:12-cv-00361-AGF Doc. #: 741 Filed: 10/15/18 Page: 27 of 33 PageID #: 10119



 C.    Please record the first and last names of each of your brothers and sisters and their dates of birth
       and, if applicable, date of death and cause of death.

           Name                               Date of Birth              Date of Death         Cause of
                                                                                               Death
           __________________                 _______________            ___________           ___________

           __________________                 _______________            ___________           ___________

           __________________                 _______________            ___________           ___________

           __________________                 _______________            ___________           ___________

           __________________                 _______________            ___________           ___________

 D.    Other than those conditions that you believe were caused by exposure to radioactive material and
       for which you seek compensation, do you currently suffer from any physical injuries, illnesses,
       or disabilities? ____ Yes       ____ No
       If yes, please identify:

       The injury, illness, or disability:

       Date(s) of onset:

       Date(s) of diagnosis:

       Name and address of treating physician:

 E.    To the best of your knowledge, has any of your blood relatives (including but not limited to, your
       children, parents, grandparents, aunts, uncles, cousins, brothers or sisters), whether currently
       living or deceased, ever had cancer? If yes, please provide the name of the relative, his/her
       relationship to you, whether he/she is a maternal or paternal relative and a description of the
       cancer.


 F.    To the best of your knowledge, has any of your blood relatives, whether currently living or
       deceased, ever suffered from any major illness or condition other than cancer (e.g, liver or
       pancreas disorders, heart disease, thyroid problems, etc.)? If yes, please provide the name of the
       relative, his/her relationship to you, whether he/she is a maternal or paternal relative and a
       description of the illness or condition.



 G.    Tobacco Use

       Have you ever used tobacco products? ____ Yes        ____ No     _____ Don’t know

       If yes, when did you start?

       Do you currently use any tobacco products? ____ Yes ____ No (Quit date ______________)




                                                   16
Case: 4:12-cv-00361-AGF Doc. #: 741 Filed: 10/15/18 Page: 28 of 33 PageID #: 10120



       Please state whether you use or used the following and when you used them (check all that
       apply).
                                                                   Dates of Use
           ___ Cigarettes                                 From __________ to __________
           ___ Cigars                                     From __________ to __________
           ___ Pipe                                       From __________ to __________
           ___ Snuff                                      From __________ to __________
           ___ Chewing tobacco                            From __________ to __________

       On average, how many cigarettes do or did you smoke per day?

       On average, how many cigars do or did you smoke per day?

       On average, how many pipefulls of tobacco do or did you smoke per day?

       On average, how much chewing tobacco or snuff do or did you use per day?

       When was the last time you used one of the tobacco products stated above?

       Was there ever a time when you used the above stated tobacco products in greater or lesser
       quantities than the averages described above? If so, please describe when and how much you
       used.

       Have you ever lived with anyone who smoked in your home or worked with anyone who smoked
       in your vicinity such that you could smell smoke? ____ Yes  ____ No

       If yes, who?                                     Years?

       What is the amount, on average, they smoked in your presence and overall each day (if this
       amount changed over time, please provide the average amounts and state the corresponding time
       periods?)


 H.    Alcohol Use

       Do you or did you ever drink alcoholic beverages? ____ Yes        ____ No _____ Don’t know

       If yes, what do or did you drink? (Check all that apply)
       ____ Beer                ____ Mixed drinks or liquor              ____ Wine

       On average, how much do or did you drink per day?

       Was there ever a time when you drank more or less than the averages described above? If so,
       please describe when and how much you drank.

 I.    Please provide the following information concerning your birth.

       Were you adopted? ____ Yes       ____ No     _____ Don’t know

       Were you a premature baby? ____ Yes           ____ No      _____ Don’t know

       Were you born with any birth defects? ____ Yes        ____ No     _____ Don’t know


                                                   17
Case: 4:12-cv-00361-AGF Doc. #: 741 Filed: 10/15/18 Page: 29 of 33 PageID #: 10121



           If yes, please specify:

           What was your weight and length at birth? ______ pounds ______ ounces ______ inches

           Where were you born?
           ____ At home
           ____ In a hospital (name/address ____________________________________________)
           ____ Other (please specify: ________________________________________________ )

           If there were any complications with your mother’s pregnancy with you or your birth, please
           explain.

 J.        Please provide the following information concerning your current height and weight.

           height: ________ feet _______ inches             weight: _______ pounds

           What is the most (excluding pregnancies) and the least you have weighed in the last five years?
             Most: ___________ pounds              Least: ___________ pounds

 K.        Have you ever been under general anesthetic? ____ Yes ____ No

           If yes, how many times?

           What procedure(s) required you to be under general anesthesia?

 L.        Have you ever had X-rays taken? ____ Yes         ____ No

        If yes, approximately how many X-rays have you had taken?

           ____ dental X-rays            body X-rays

           What condition(s) or symptom(s) required you to have body X-rays taken?


 M.     Did you ever have any specific allergies to:

      No                    Yes                                          Explain/Specify (When Diagnosed
                                                                         and by Whom)
      ___                   ___           Drugs (Penicillin, etc.)       ____________________________

      ___                   ___           Dust                           ____________________________

      ___                   ___           Chemicals                      ____________________________

      ___                   ___           Food                           ____________________________

      ___                   ___           Animal                         ____________________________

      ___                   ___           Pollen                         ____________________________

      ___                   ___           Other                          ____________________________



                                                       18
Case: 4:12-cv-00361-AGF Doc. #: 741 Filed: 10/15/18 Page: 30 of 33 PageID #: 10122



 N.     Have you ever used:

  No       Yes/Now     Yes/Past                                         Identify Drug, Reasons for use
                                                                        and Any Prescribing Doctor
  ___      ___         ___             Sedatives, sleeping              ______________________________
                                       pills, tranquilizers

  ___      ___         ___             Stimulates                       ______________________________

  ___      ___         ___             Birth control pills              ______________________________

 O.     Have you ever worn glasses or contacts?
        ____ Yes (Dates _____________________)                ____ No


        PLEASE ANSWER THE FOLLOWING SECTION ON YOUR OWN BEHALF, OR IF
        YOU ARE COMPLETING THIS QUESTIONNAIRE ON BEHALF OF ANOTHER
        PERSON, PLEASE ANSWER THIS SECTION ON BEHALF OF BOTH YOURSELF
        AND ON BEHALF OF THE PERSON ALLEGED TO HAVE BEEN EXPOSED TO
        RADIATION.

 VI.    Claims of Exposure

 A.     Have either you or the person on whose behalf you are answering ever appeared in any television
        or radio program, magazine or newspaper articles or any other media regarding anything to do
        with this lawsuit? ____ Yes    ____ No _____ Not to the best of my knowledge

        If yes, please identify the individual appearing, the media, and the approximate date of
        appearance.


 B.     Have either you or the person on whose behalf you are answering ever written a letter to the
        editor or other letter to any newspaper, magazine, radio station or television station expressing
        opinions regarding anything to do with this lawsuit?
        ____ Yes ____ No _____ Not to the best of my knowledge

        If yes, please identify the author, the name of the newspaper, magazine, radio station or television
        station written to, and the approximate date of the letter.


 C.     Have either you or the person on whose behalf you are answering ever participated in, joined, or
        otherwise been involved in any social media outlet involving anything to do with this lawsuit?
        (e.g. Facebook, Twitter, MySpace, YouTube, etc.)
        ____ Yes        ____ No     _____ Not to the best of my knowledge

        If yes, please identify the individual, the social media involved, and describe the involvement.



 D.     Have either you or the person on whose behalf you are answering ever attended a meeting with
        anyone (other than a confidential meeting with your lawyers or persons employed by your

                                                    19
Case: 4:12-cv-00361-AGF Doc. #: 741 Filed: 10/15/18 Page: 31 of 33 PageID #: 10123



       lawyers) to discuss or to learn more about the alleged radioactive materials and/or contamination
       at issue in this litigation? ____ Yes    ____ No _____ Not to the best of my knowledge

       If yes, for each meeting attended, please state the names of the person/agency conducting the
       meeting(s), the date(s) and location(s) of the meeting(s), the names of person(s) in attendance,
       and describe in detail the information discussed at the meeting(s).



 E.    Have either you or the person on whose behalf you are answering ever communicated with any
       federal, state, or local governmental agency to discuss or learn more about the alleged radioactive
       materials and/or contamination at issue in this litigation?
        ____ Yes         ____ No        _____ Not to the best of my knowledge

       If yes, for each communication, please identify the individual, the agency with whom you
       communicated, the names of the individuals with whom you communicated, the date(s) of the
       communication(s) and the substance of the communication(s).



 F.    Have either you, the person on whose behalf you are answering, or any agent on your behalf,
       including legal counsel or any agent hired by legal counsel, performed testing on any water, soil,
       air, or other environmental media in relation to your claims in this litigation?
       ____ Yes          ____ No       _____ Not to the best of my knowledge

       If yes, describe the media subject to testing.

       How many times was it tested?

       Who conducted the test(s)?

       Where?

       When?

       Did you or the person on whose behalf you are answering receive results?
       ____ Yes ____ No _____ Not to the best of my knowledge

       If yes, please state the numerical results to the best of your knowledge.


       Do you or the person on whose behalf you are answering have a copy of the results?
       ____ Yes ____ No _____ Not to the best of my knowledge


 G.    Have either you or the person on whose behalf you are answering been tested for the effects of
       radioactive materials on your health?
       ____ Yes        ____ No         _____ Not to the best of my knowledge

       If yes, what substances were tested for?

       Who conducted the test(s)?


                                                    20
Case: 4:12-cv-00361-AGF Doc. #: 741 Filed: 10/15/18 Page: 32 of 33 PageID #: 10124



       Where?

       When?

       Did you or the person on whose behalf you are answering receive results?
       ____ Yes ____ No _____ Not to the best of my knowledge

       If yes, please state the numerical results to the best of your knowledge.


       Do you or the person on whose behalf you are answering have a copy of the results?
       ____ Yes ____ No _____ Not to the best of my knowledge

 H.    Have either you or the person on whose behalf you are answering been contacted by anyone other
       than your attorney(s) who were doing a study of health problems at or near the any of the sites
       listed in this Questionnaire or seen the results of any such study?
       ____ Yes ____ No _____ Not to the best of my knowledge

       If yes, who contacted you or who conducted the study and what were the results, if any?


 I.    Has any healthcare provider told you or the person on whose behalf you are answering that the
       alleged injuries for which you seek compensation in this lawsuit are the result of exposure to
       radioactive material? ____ Yes    ____ No _____ Not to the best of my knowledge

       If yes, provide the healthcare provider’s name and address and the approximate date for this
       conversation:


       Has any medical treatment provider ever told you or the person on whose behalf you are
       answering that any medical condition is/was caused by any of the defendants, any of the sites
       listed above, or any the substances identified in the complaint?
       ____ Yes     ____ No      _____ Not to the best of my knowledge

       If yes, identify the medical provider and any other individuals involved in the conversation.


       Identify when and where such conversation occurred.


       State in detail what that medical provider told you.




                                                   21
Case: 4:12-cv-00361-AGF Doc. #: 741 Filed: 10/15/18 Page: 33 of 33 PageID #: 10125



 VII.   Documents

 A.     Please sign and attach to this Questionnaire authorizations allowing for release of medical
        records, employment records (if you answered “yes” to questions II.M.1 and/or II.M.2), and
        military records (if you answered “yes” to questions II.M.1 and/or II.M.2).

 B.     If completing this Questionnaire on behalf of a deceased person, please attach the legal
        documentation establishing that you are the legal representative of the estate and the Decedent’s
        death certificate and autopsy report (if applicable).

 C.     Please indicate whether you or your counsel have any of the following materials in your
        possession by placing a checkmark next to the word “yes” or “no.” If yes, attach a copy of any
        such documents.
        1.      Documents that were provided to you by any of the defendants. ____ Yes ____ No


        2.      Documents reviewed to prepare the responses to this Questionnaire.
                ____ Yes ____ No

        3.      Documents constituting any communications or correspondence between you and any
                representative of the defendants. ____ Yes ____ No

        4.      Photographs, drawings, journals, slides, videos, DVDs or any other media relating to
                your alleged injury or your life after developing the injury that you allege is the result of
                your exposure to radioactive material. ____ Yes           ____ No

        5.      If you claim you have suffered a loss of earnings or earnings capacity, your federal tax
                returns beginning five (5) years before when your claim for lost wages began.
                 ____ Yes       ____ No


 I declare under penalty of perjury that all of the information provided in this Questionnaire is true
 and correct to the best of my knowledge, information, and belief and that I have supplied all the
 documents requested in this Questionnaire, to the extent that such documents are in my possession
 or in the possession of my lawyers, and that I have signed, witnessed, and supplied the
 authorizations attached to this Verification.


 Further, I acknowledge that I have an obligation to supplement the above responses if I learn that
 they are in some material respects incomplete or incorrect.



 Date:_______________                    ________________________________________________

                                                                  Signature




                                                    22
